           Case 3:08-cv-00650-LRH-CLB Document 88 Filed 03/17/21 Page 1 of 2




1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6

7     CHARLES LEE RANDOLPH,                           Case No. 3:08-cv-00650-LRH-CLB
8          Petitioner,                                ORDER GRANTING
                                                      MOTION FOR EXTENSION OF TIME
9          v.                                         (ECF NO. 87)
10
      WILLIAM GITTERE, et al.,
11
           Respondents.
12

13

14          In this capital habeas corpus action, after a 179-day extension of time (ECF No.
15   81), and a 180-day extension of time (ECF No. 86), both of which were necessary
16   because of delays caused by the COVID-19 pandemic, the petitioner, Charles Lee
17   Randolph, represented by appointed counsel, was due to file a second amended
18   habeas petition by April 7, 2020.
19          On March 16, 2021, Randolph filed a motion for extension of time (ECF No. 87),
20   requesting a further extension of time to October 4, 2021—a 180-day extension—to file
21   his second amended petition. Randolph’s counsel states that the extension of time is
22   necessary because of delays in their investigation caused by the COVID-19 pandemic.
23   The respondents do not oppose the motion for extension of time.
24          The Court finds that Randolph’s motion for extension of time is made in good
25   faith and not solely for the purpose of delay, and that there is good cause for the
26   extension of time requested.
27   ///
28   ///
                                                  1
            Case 3:08-cv-00650-LRH-CLB Document 88 Filed 03/17/21 Page 2 of 2




1           IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time

2    (ECF No. 87) is GRANTED. Petitioner will have until and including October 4, 2021, to

3    file his second amended habeas petition.

4           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered September 11, 2017 (ECF No. 36) will remain

6    in effect.

7

8           DATED this 17th day of March, 2021.
9

10
                                            LARRY R. HICKS
11                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                2
